On the original hearing we were favored with a comprehensive brief dealing almost entirely with citations and excerpts from the decisions of the Supreme Court of the United States. In writing the opinion there was no discussion of them for the reason that this court entertained the view that the matter was one in which there was no question cognizable by the Supreme Court of the United States. We find ourselves unable to reach any conclusion in accord with the decision of the Supreme Court of Louisiana. On the present hearing there is the suggestion that the validity of the statute has been upheld by both the Supreme Court of Louisiana and the Supreme Court of the United States. However, the report of the Supreme Court of the United. States upon the subject is here quoted in full:
"December 12, 1927. Per Curiam: The judgment of the supreme court of the state of Louisiana in this case is affirmed, for the reason that, on the record and on the facts, no substantial Federal question is presented." (Henry Hunter, Plaintiff in Error, v. State of Louisiana, 72 Law. Ed. 398.)
From this notation it is manifest that the legal questions involved have not been considered by the Supreme Court of the United States.
The motion for rehearing is overruled.
Overruled. *Page 484